Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	In response to the amendment filed 8/26/2020, claims 3, 6, 7, 12, 14 and 15 are cancelled, and claims 1 and 13 have been amended. Claims 1, 2, 4, 5, 8-11 and 13 are pending and under examination.

Response to Arguments
Applicant's arguments filed /26/2020 have been fully considered but they are not persuasive. 
In response to the argument that the prior art fails to teach the claimed “control signal” because “the ‘control signal’ is generated depending on, but should not be deemed equivalent to any one of ‘status data’ of the object whose actions are tracked by the acquisition module or ‘setting directed to control signal’ for the object.”1 It is respectfully disagreed. In particular, Applicant appears to misunderstand the Examiner’s position by treating “control signal” as “status data”. Examiner interprets the “control signal” is a signal that is “generate[d] … corresponding to the at least one threshold condition in the condition that the threshold condition is met.” Examiner views the control signal as any signal generated based on the threshold determination. Here, Lipoma teaches determining the 2 Lipoma further teaches electronically communicating with other devices based on the threshold determination.3 See also infra 103 rejection for further detail.
Applicant’s other arguments with respect to claim(s) 1, 2, 4, 5, 8-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “the predetermined object” in line 2, which should read “the object” to be consistent with other instances of “object”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 repeats the limitation “wherein there are a plurality of threshold conditions functioning as the at least one condition, which differ from one another and are set corresponding to different interactive operations to be carried out by the interactive module, comprising an operation to corresponding images” twice in lines 14-17 and lines 18-21. It is unclear whether Applicant inadvertently recited this limitation twice or define new or additional “plurality of threshold conditions”. Dependent claims thereof are rejected for same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 5, 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Lipoma et al (U.S. Patent Application Publication 2015/0105608), hereinafter Lipoma, in view of Tillman (U.S. Patent 5,971,761).

Claim 1-
Regarding Claim 1, Lipoma discloses, an interactive device for an object, comprising:
an acquisition module, which is configured to track actions of the predetermined object and to extract status information of the actions in real-time; [see at least p.1 ¶0006 (…sense movements associated with the infant and transmit the sensed movement to a personal computer device …); and Motion Sensor 218 in Figure 2, of Lipoma]
 a processing module, which is arranged to be connected to the acquisition module, and configured to determine whether at least one threshold condition is met as a function of the status information, and to generate a control signal corresponding to the at least one threshold condition in the condition that the threshold condition is met; [see at least p.1-2 ¶0013 (…controller configured for receiving signals from the sensor …to determine a …state of the subject based on the received signals …); p.2 ¶0015 (…controller is …connected …to control the at least one configurable electrically-actuated output); and Controller 214 in figure 2, of Lipoma]
and  an interactive module, which is arranged to be connected to the processing module, and configured to receive the control signal and to carry out a corresponding interactive operation depending on the control signal so as to interact with the object. [see at least p.2 ¶0015 (…The controller is configured to receive signals associated with a state …of the subject and to cause a sequence of the configurable electrically-actuated output …based on the received signals …); and Output 204, Lights 208, Speakers 210, and Motor 212 in figure 2, of Lipoma]
wherein the interactive module comprises a display unit which is arranged to be connected to the processing module, and configured to receive the control signal and to display corresponding images depending on the control signal. [see at least p.7 ¶0120 (…The system 100 may send alerts, notification and/or reports to the user. FIGS. 10-12 show exemplary display screens that may, for example, be displayed on a personal computing device in accordance with various embodiments of the invention …); p.7-8 ¶0121 (…displayed and/or various alerts …current sleep, wake state, and mood state …); and figures 10-12, of Lipoma]
wherein there are a plurality of threshold conditions functioning as the at least one threshold condition, which differ from one another and are set corresponding to different interactive operations to be carried out by the interactive module, comprising an operation to display corresponding images. [see at least p.7 ¶0120 (…The system 100 may send alerts, notification and/or reports to the user. FIGS. 10-12 show exemplary display screens that may, for example, be displayed on a personal computing device in accordance with various embodiments of the invention …); p.7-8 ¶0121 (…displayed and/or various alerts …current sleep, wake state, and mood state …); and figures 10-12, of Lipoma]
wherein the acquisition module comprises a pressure sensing portion and a pressure sensor provided on the pressure sensing portion and configured to detect pressure information on the pressure sensing portion, the pressure information functioning as the status information; [see at least p.2 ¶0020 (…sensor may include at least one type of sensor selected from a group consisting of a motion sensor, a camera … , a pressure sensor, …); and p.1 ¶0006 (…sense movements associated with the infant …); and p.1 ¶0007 (…The collected information is used to determine when to initiate control states of the system …), of Lipoma]
the processing module is arranged to be connected to the pressure sensor, and configured to determine whether a threshold pressure which functions as one of the plurality of threshold conditions is met depending on the pressure information, and to generate a control signal corresponding to the threshold pressure in the condition that the threshold pressure is met. [see at least p.2 ¶0015 (…A controller is …connected to the sensory-stimulus member to control the at least one configurable electrically-actuated output. The controller is configured to receive signals associated with …a state of the subject and to cause a sequence of the configurable electrically-actuated output that has a determined highest likelihood of lulling to the subject to sleep based on the received signals …); of Lipoma]
wherein the processing module is a processing device, comprising: a processor, or a programmable logic controller [controller 214 in figure 2]
Lipoma does not explicitly disclose that the pressure sensing portion is of one of a circular ring structure, a plate-like structure and a hemispheric structure.
Tillman discloses an electronic baby mat (Abstract) comprising 
the pressure sensing portion is of one of a circular ring structure, a plate-like structure and a hemispheric structure. [see at least column 4 line 62 – column 5 line 3 (…As illustrated in FIG. 5, in another embodiment of the invention, the educational electronic baby mat 10 is configured in a ring shape 38.  In addition, an infinite number of geometric shapes including rectangular, square, circular, oval and serpentine shaped mats can be constructed all with a plurality of transparent or translucent light transmitting zones 12 and a plurality of symbols 13 inscribed therein …); and figure 5]
[column 1 lines 59-61 of Tillman]

Claim 2-
Regarding Claim 2, Lipoma discloses, the interactive device according to claim 1, 
wherein the interactive module comprises a voice unit which is arranged to be connected to the processing module, and configured to receive the control signal and to play corresponding voice messages depending on the control signal. [see at least figure 2 Speakers 210; and p.5 ¶0092 (…the controller may record speech received from a personal communicating device and store it as an audio file that may be used as a customized sound output …), of Lipoma]
Claim 4-
Regarding Claim 4, Lipoma discloses, the interactive device according to claim 2, 
wherein there are a plurality of threshold conditions functioning as the at least one threshold condition, which differ from one another and are set corresponding to different interactive operations to be carried out by the interactive module, comprising an operation to play different corresponding voice messages. [see at least p.5 ¶0091 (…the system includes …at least 10 sound output settings …); p.6 ¶0097 (…the controller may experiment with the setting outputs to refine the …sequence … the experimentation sequence may cease after … a sufficient number of data points above a specified threshold …), of Lipoma]
Claim 5-
Regarding Claim 5, Lipoma discloses, the interactive device according to claim 4, 
wherein the acquisition module comprises a distance sensor which is configured to acquire distance information between the object and a target position, the distance information functioning as the status information; [see at least p.1 ¶0006 (…sense movements associated with the infant …); and p.1 ¶0007 (…The collected information is used to determine when to initiate control states of the system …), of Lipoma]
and the processing module is arranged to be connected to the distance sensor, and configured to determine whether a threshold distance which functions as one of the plurality of threshold conditions is met depending on the distance information, and to generate a control signal corresponding to the threshold distance in the condition that the threshold distance is met. [see at least p.2 ¶0015 (…A controller is …connected to the sensory-stimulus member to control the at least one configurable electrically-actuated output. The controller is configured to (i) receive signals associated with an awake state or a sleep state of the subject and to (ii) cause a sequence of the configurable electrically-actuated output that has a determined highest likelihood of lulling to the subject to sleep based on the received signals …); of Lipoma]
Claim 8-
Regarding Claim 8, Lipoma discloses, the interactive device according to claim 1, 
wherein the acquisition module comprises a camera which is configured to acquire image information of the object, the image information functioning as the status information; [see at least p.2 ¶0020 (…sensor may include at least one type of sensor selected from a group consisting of a motion sensor, a camera … , a pressure sensor, …); and p.1 ¶0006 (…sense movements associated with the infant …); and p.1 ¶0007 (…The collected information is used to determine when to initiate control states of the system …), of Lipoma]
and the processing module is arranged to be connected to the camera, and configured to determine whether a designated action which functions as one of the plurality of threshold conditions is met depending on the image information, and to generate a control signal corresponding to the designated action in the condition that the designated action is met. [see at least p.2 ¶0015 (…A controller is …connected to the sensory-stimulus member to control the at least one configurable electrically-actuated output. The controller is configured to receive signals associated with …a state of the subject and to cause a sequence of the configurable electrically-actuated output that has a determined highest likelihood of lulling to the subject to sleep based on the received signals …); of Lipoma]
Claim 10-
Regarding Claim 10, Lipoma discloses, A crib, comprising: 
a bed body; [see at least p.1 ¶0003 (…crib …); and figure 2 infant bed 204, of Lipoma]
and the interactive device according to claim 1, [see at least p.3 ¶0042 (…system …is configured to be placed above an infant bed 204 …); and figure 2 system 100 and infant bed 204,v of Lipoma] 
wherein the bed body is provided with a fence, on which the interactive device is mounted. [see at least p.4 ¶0052 (…The system 100 may be configured with an attachment member to fixably mount to the railing of an infant bed 204); and figure 2 system 100 and infant bed 204,v of Lipoma] 
Claim 13-
Regarding Claim 13, Lipoma discloses, the interactive device according to claim 12, 
wherein the acquisition module comprises a distance sensor which is configured to acquire distance information between the object and a target position, the distance information functioning as the status information; [see at least p.1 ¶0006 (…sense movements associated with the infant …); and p.1 ¶0007 (…The collected information is used to determine when to initiate control states of the system …), of Lipoma]
and the processing module is arranged to be connected to the distance sensor, and configured to determine whether a threshold distance which functions as one of the plurality of threshold conditions is met depending on the distance information, and to generate a control signal corresponding to the threshold distance in the condition that the threshold distance is met. [see at least p.2 ¶0015 (…A controller is …connected to the sensory-stimulus member to control the at least one configurable electrically-actuated output. The controller is configured to (i) receive signals associated with an awake state or a sleep state of the subject and to (ii) cause a sequence of the configurable electrically-actuated output that has a determined highest likelihood of lulling to the subject to sleep based on the received signals …); of Lipoma]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lipoma in view of Tillman as applied in claim 1, and further in view of Baird (U.S. Patent 163,625).
Claim 9-
Regarding Claim 9, Lipoma discloses, A playpen enclosure for child, comprising: 
and the interactive device according to claim 1, [see at least p.3 ¶0042 (…system …is configured to be placed above an infant bed 204 …); and figure 2 system 100 and infant bed 204,v of Lipoma] 
Lipoma does not disclose
a plurality of playpen guard panels; 
wherein the plurality of playpen guard panels abut against one another and extend peripherally in a full circle, 
wherein the plurality of playpen guard panels abut against one another and extend peripherally in a full circle, 
and are assembled sequentially into an integral enclosure structure, and wherein the interactive device is provided on one or more of the plurality of playpen guard panels.
Baird discloses
a plurality of playpen guard panels; [see at least figures 1-3 boards B, of Baird]
wherein the plurality of playpen guard panels abut against one another and extend peripherally in a full circle, [see at least figures 1-3 boards B, of Baird]
wherein the plurality of playpen guard panels abut against one another and extend peripherally in a full circle, [see at least figures 1-3 corner posts A and boards B, of Baird]
and are assembled sequentially into an integral enclosure structure, and wherein the interactive device is provided on one or more of the plurality of playpen guard panels. [see at least figures 1-3 boards B, of Baird]
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was effectively flied to substitute the crib of Lipoma with the baby-tender of Baird in order to “guarding the child playing without danger of accident or hurt.” [column 1 lines 16-18 of Baird]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lipoma in view of Tillman as applied in claim 10, and further in view of Gatts (U.S. Patent 5,037,375).
Claim 11-
Regarding Claim 11, Lipoma discloses, The crib according to claim 10, 
wherein the bed body is further provided with a drive device, which is connected at a control terminal thereof to the interactive device, [see at least p.3 ¶0042 (…motor …); and figure 2 motor 212, of Lipoma]
and to play preset voice messages by a voice unit which is built in the interactive device, [see at least figure 2 Speakers 210; and p.5 ¶0092 (…the controller may record speech received from a personal communicating device and store it as an audio file that may be used as a customized sound output …), of Lipoma]
Lipoma does not disclose
and wherein the interactive device is further configured to control the drive device to drive the bed body in a swaying motion,
Gatts discloses
and wherein the interactive device is further configured to control the drive device to drive the bed body in a swaying motion, [see at least column 4 lines 33-44 (…drive system …motor that is controlled by the electronic circuitry …); and figures 1-4, of Gatts] 
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was effectively flied to substitute the crib of Lipoma with the swaying motion feature of Gatts in order to “produce[] a complex, more natural motion which is completely quiet, smooth and continous, with minimal or no friction, high safety and reliability, and low maintenance.” [column 2 lines 11-15 of Gatts]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 8/26/2020, p. 13.
        2 Lipoma, ¶0122 “FIG. 11 shows an alert setting mode, which allows the user the capability to select and enable various settings and alerts to the user (i.e., caregiver).  The user may provide permission or preferences to the system 100 that she or he wishes to receive from the system in the notification setting 1112.  For example, the user may indicate to the system 100 that the user wish to be notified, such as by a message, when the system 100 determines the infant is asleep or is likely asleep.  The user may also wish to be notified, such as by a message, when the system 100 determines that the infant is awake.”; see also Figures 6 through 9 illustrate many instances of the threshold condition determination, ex. 610, 616, 704, 708, 806, and 908.
        3 Lipoma, ¶¶0120-0121 to explain how the signal is generated based on the threshold condition. Also, Figure 1 illustrates the controller 214 generates a control signal to an output 204.